USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED

SARAH GILLMAN, DOC #:
DATE FILED: __ 12/20/2019

Plaintiff,
-against- 19 Civ. 9310 (AT)
THE LEGAL AID SOCIETY, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

During the telephonic conference held in Case No. 19 Civ. 5702, Copeland v. Legal Aid
Society, Defendant requested an extension of its time to answer or otherwise respond to the complaint
in this related case, and represented that Plaintiff in this matter joined in that request. For reasons
stated during the telephonic conference, Defendant’s request is GRANTED. By January 10, 2020,
Defendant shall answer or otherwise respond to the complaint.

SO ORDERED.

Dated: December 20, 2019
New York, New York

O9-

ANALISA TORRES
United States District Judge

 
